DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “said tank” on line 6 of the claim should be rewritten as “said reactor tank” on line 4 of the claim for consistency type purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “later support arms” on line 12 of the claim should be rewritten as “lateral support arms” since it is misspelled.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the end of the claim is missing a period.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “said reaction tank interior” on lines 3-4, 6, 8-9, & 11-12 of the claim should be rewritten as “said reactor tank” on line 4 of the claim for consistency type purposes.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “said tank” on line 6 of the claim should be rewritten as “said reactor tank” on line 4 of the claim for consistency type purposes.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “said reaction tank interior” on lines 3-4, 6, 8-9, & 11-12 of the claim should be rewritten as “said reactor tank” on line 4 of the claim for consistency type purposes.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the limitation “said lateral arm” on line 3 of the claim should be rewritten as “said lateral support arm” for consistency type purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 14 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an anaerobic sequencing batch reactor” in the preamble.  However, the body of the claimed invention does not indicate how any “anaerobic sequencing batch” process is carried out by the claimed structural and functional components therein, making the claimed invention unclear as to how any “anaerobic sequencing batch” process is performed with said recited components. 
Claim 1 recites the limitation “said inner surface said cover” on line 8-9 of the claim.  There is insufficient antecedent basis for this limitation and it is also unclear if “said inner surface” belongs to “said cover”, or not.
Claim 1 recites the limitation “the reactor content” on line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the expanded sludge cloud” on line 10 of the claim.  There is insufficient basis for this limitation in the claim.
Claim 1 recites the limitation “being in mechanical on” on line 13 of the claim.  It is unclear what sort of relationship the “plurality of lateral support arms” has with “said cover” based on the term “being in mechanical on”.  The Examiner interprets it to mean mechanical “support” or “contact”.
Claim 5 recites the limitation “at least one of said rollers”.  It is unclear based on the first recitation in Claim 1 if there can be singular or plural rollers claimed, as only one apparent “roller” is initially claimed in Claim 1.
Claim 7 recites the limitation “three or more lateral support arms” on lines 1-2.  It is not clear based on this limitation if they are additional “lateral support arms” in addition to the initial “plurality of lateral support arms” recited in Claim 1, or if they are included as part of the initial “plurality of lateral support arms”.  Examiner interprets them to be part of the initial grouping.
Claim 8 recites the limitation “an anaerobic sequencing batch reactor” in the preamble.  However, the body of the claimed invention does not indicate how any “anaerobic sequencing batch” process is carried out by the claimed structural and functional components therein, making the claimed invention unclear as to how any “anaerobic sequencing batch” process is performed with said recited components. 
Claim 8 recites the limitation “said inner surface said cover” on line 8-9 of the claim.  There is insufficient antecedent basis for this limitation and it is also unclear if “said inner surface” belongs to “said cover”, or not.
Claim 8 recites the limitation “the reactor content” on line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the expanded sludge cloud” on line 10 of the claim.  There is insufficient basis for this limitation in the claim.
Claim 14 recites the limitation “three or more lateral support arms” on lines 1-2.  It is not clear based on this limitation if they are additional “lateral support arms” in addition to the initial “lateral support arms” recited in Claim 1, or if they are included as part of the initial “lateral support arms”.  Examiner interprets them to be part of the initial grouping.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-9, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVos, (US 4,710,292), in view of Cox, (US 3,279,606), in further view of Fischer et al., (“Fischer”, US 2,129,266), in further view of Andersen, (US 4,997,557).
Claims 1, 2 & 7 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 1, 2 & 7, DeVos discloses an anaerobic sequencing batch reactor, (See Abstract), comprising:
(a) a generally cylindrical reactor tank having an interior, an interior wall, and an exterior, (Digester 9 with Cylindrical Sidewall and Bottom 11 inherently has interior and exterior, See Figures 1 & 2, and See column 3, lines 25-39); 
(b) a free floating cover positionable to be within said reactor tank, (Floating Cover 8 in Digester 9, See Figures 1 & 2, See column 3, lines 31-35), said cover having a perimeter that conforms to said interior wall, (Cover 8 with Cover Plate 13 & Skirt 10 is adjacent/concentric with inner surface of Wall 11 of Digester 9, See Figures 1 & 2, and See column 3, lines 31-39), said cover shaped to trap biogas from said tank within said interior, (Buoyancy Chamber 14 under Skirt 10, See Figures 1 & 2, See column 3, lines 49-59 and See column 5, lines 27-41), said cover including a plurality of conduits passing therethrough at least for performing the functions of mixing the reactor content, (Conduit 37 to Center Ring on top of Cover Plate 13, See Figures 1 & 4, See column 4, lines 26-43), and sludge or scum removal, (Foam/Sludge Withdrawal Trough 16 to Withdrawal Pipe 21, See Figure 1 & 3, See column 3, lines 60-68, column 4, lines 1-9); and, 
(c) a roller positionable to be within a corresponding vertical roller guide external to said reactor tank, (Rollers 18 & 19 in Guides 17, See Figure 1 & 3, See column 3, lines 40-48, column 4, lines 49-59).
DeVos does not explicitly disclose part of (b) said plurality of conduits at least for performing the functions of releasing said biogas from said inner surface said cover, removal of clarified liquid above the expanded sludge cloud for use in mixing, feeding, decanting, and sampling, or part of (c) a plurality of lateral support arms, each of said plurality of later support arms being in mechanical on one end with said cover and on another end with the roller.
Cox discloses an anaerobic reactor, (See column 1, lines 9-13, Cox), with part of (c) a plurality of lateral support arms, each of said plurality of later support arms being in mechanical on one end with said cover and on another end with a roller, (Trusses 26 attached to Rollers 29 and attached to Sleeve 23/ Dome 21, part of Cover 20, See Figure 1 & 2, See column 3, lines 27-57, Cox).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of DeVos by incorporating
part of (c) a plurality of lateral support arms, each of said plurality of later support arms being in mechanical on one end with said cover and on another end with the roller
as in Cox in order to “provide a ring type gas dome for anaerobic digests which permits the non-digestible mineral grit and other inert materials at the bottom of the tank and the floating non-digestible matter at the top of the tank to be removed while the tank continues in operation”, (See column 2, lines 41-51, Cox).
Modified DeVos does not disclose part of (b) said plurality of conduits at least for performing the functions of releasing said biogas from said inner surface said cover, removal of clarified liquid above the expanded sludge cloud for use in mixing, feeding, decanting, and sampling.
Fischer discloses conduits at least for performing the functions of releasing said biogas from said inner surface said cover, (Gas Piping 25 with Part 152 in Ring/Conduit 159 at Lid 120, See Figure 6, See page 9, left column, lines 33-45, page 10, left column, lines 59-69, Fischer), and removal of clarified liquid above the expanded sludge cloud for use in sampling, (Conduits 154 in Digester 110, See Figure 6, See page 9, left column, lines 53-58, Fischer), and feeding, (Feed Pipe 145, See Figure 6, See page 9, left column, lines 12-21, Fischer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
Part of (b) conduits at least for performing the functions of releasing said biogas from said inner surface said cover and removal of clarified liquid above the expanded sludge cloud for use in feeding and sampling 
as in Fischer in order to “hasten the production of methane gas due to bacterial action so that the same proportionate amount of usable combustible gas is derived from the sludge even through the digestion period is shortened”, (See page 1, right column, lines 11-15, Fischer), by providing “a gas collecting or holding member…into which gas produced in the…digester is conducted for storage”, (See page 2, left column, lines 59-73, Fischer),and “provide a sampling opening by which ready access for sampling purposes is realized”, (See page 9, left column, lines 53-58, Fischer).
Modified DeVos does not explicitly disclose part of (b) said plurality of conduits at least for performing the functions of removal of clarified liquid above the expanded sludge cloud for use in mixing and decanting.
Andersen discloses a reactor, (See Abstract, column 1, lines 7-15, Andersen) with (b) said plurality of conduits at least for performing the functions of removal of clarified liquid above the expanded sludge cloud for use in mixing, (Mixing Apparatus 13 and Propeller 31/Pump Casing 34, and Air Inlet Means 52, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), and decanting, (Decanter Outlet 62/Tube 65 through Support Structure 11, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
(b) said plurality of conduits at least for performing the functions of removal of clarified liquid above the expanded sludge cloud for use in mixing and decanting
as in Andersen because “in the sequencing batch reactor process of wastewater treatment, a basin or reactor is operated in a batch treatment mode involving a…decant phase”, (See column 1, lines 6-9), so “mounting the mixing, aerating and decanting apparatus on a single…unit, not only facilitates and expedites installation of the SBR [sequencing batch reactor] apparatus, but also provides a more stable…support”, (See column 2, lines 7-11, Andersen).
Additional Disclosures Included:
Claim 2: The anaerobic sequencing batch reactor according to claim 1, wherein said plurality of conduits comprises: (i) a least one mixing conduit in fluid communication with said reactor tank interior, (Mixing Apparatus 13 and Propeller 31/Pump Casing 34, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), (ii) at least one mixing intake conduit in fluid communication with said reactor tank interior, (Air Inlet Means 52, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), (iii) at least one feeding conduit in fluid communication with said reactor tank, (Feed Pipe 145, See Figure 6, See page 9, left column, lines 12-21, Fischer),  (iv) at least one decanting conduit in fluid communication with said reactor tank interior, (Decanter Outlet 62/Tube 65 through Support Structure 11, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), (v) at least one sampling conduit interior, (Conduits 154 in Digester 110, See Figure 6, See page 9, left column, lines 53-58, Fischer), and, (vi) at least one conduit for removing sludge or scum from said reactor tank interior, (Foam/Sludge Withdrawal Trough 16 to Withdrawal Pipe 21, See Figure 1 & 3, See column 3, lines 60-68, column 4, lines 1-9, DeVos).
Claim 7: The anaerobic sequencing batch reactor according to claim 1, wherein there are three or more lateral support arms, (more than 3 trusses 26 as shown in Figure 1 of Cox, See column 3, lines 43-48; and See column 4, lines 56-60, DeVos; more than 3 roller guides for each roller hence lateral support are disclosed).
Claims 8, 9, 14  & 15 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 8, 9, 14 & 15, Cook discloses an anaerobic sequencing batch reactor, (See Abstract), comprising:
(a) a generally cylindrical reactor tank having an interior, an interior wall, and an exterior, (Digester 9 with Cylindrical Sidewall and Bottom 11 inherently has interior and exterior, See Figures 1 & 2, and See column 3, lines 25-39); 
(b) a free floating cover positionable to be within said reactor tank, (Floating Cover 8 in Digester 9, See Figures 1 & 2, See column 3, lines 31-35), said cover having a perimeter that conforms to said interior wall, (Cover 8 with Cover Plate 13 & Skirt 10 is adjacent/concentric with inner surface of Wall 11 of Digester 9, See Figures 1 & 2, and See column 3, lines 31-39), said cover shaped to trap biogas from said tank within said interior, (Buoyancy Chamber 14 under Skirt 10, See Figures 1 & 2, See column 3, lines 49-59 and See column 5, lines 27-41), said cover including a plurality of conduits passing therethrough, said plurality of conduits at least for performing the functions of releasing said biogas from said inner surface said cover, mixing the reactor content, and sludge or scum removal, (Conduit 37 to Center Ring on top of Cover Plate 13, See Figures 1 & 4, See column 4, lines 26-43); 
(c) a plurality of vertical roller guides situated external to said reactor tank, (Vertical Roller Guides 17 and on Ledge/Corbel 28 from Tank Wall 11, See Figures 1 & 2, and See column 3, lines 40-48, column 4, lines 49-55); 
(d) a roller, each of said rollers being positionable to be within a corresponding one of said vertical roller guides, (Rollers 18 & 19 in Guides 17, See Figure 1 & 3, See column 3, lines 40-48, column 4, lines 49-59).
DeVos does not explicitly disclose part of (b) said plurality of conduits at least for performing the functions of releasing said biogas from said inner surface said cover, removal of clarified liquid above the expanded sludge cloud for use in mixing, feeding, decanting, and sampling, or part of (d) a same number of lateral support arm assemblies as vertical roller guides, each of said lateral support arm assemblies being in mechanical communication on a first end with said cover and on a second end with a roller.
Cox discloses an anaerobic reactor, (See column 1, lines 9-13, Cox), with part of (c) a same number of lateral support assemblies as vertical roller guides, each of said plurality of later support arms being in mechanical on one end with said cover and on another end with a roller, (Trusses 26 attached to Rollers 29 and attached to Sleeve 23/ Dome 21, part of Cover 20, See Figure 1 & 2, See column 3, lines 27-57, Cox).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of DeVos by incorporating
part of (c) a plurality of lateral support arms, each of said plurality of later support arms being in mechanical on one end with said cover and on another end with the roller
as in Cox in order to “provide a ring type gas dome for anaerobic digests which permits the non-digestible mineral grit and other inert materials at the bottom of the tank and the floating non-digestible matter at the top of the tank to be removed while the tank continues in operation”, (See column 2, lines 41-51, Cox).
Modified DeVos does not disclose part of (b) said plurality of conduits at least for performing the functions of releasing said biogas from said inner surface said cover, removal of clarified liquid above the expanded sludge cloud for use in mixing, feeding, decanting, and sampling.
Fischer discloses conduits at least for performing the functions of releasing said biogas from said inner surface said cover, (Gas Piping 25 with Part 152 in Ring/Conduit 159 at Lid 120, See Figure 6, See page 9, left column, lines 33-45, page 10, left column, lines 59-69, Fischer), and removal of clarified liquid above the expanded sludge cloud for use in sampling, (Conduits 154 in Digester 110, See Figure 6, See page 9, left column, lines 53-58, Fischer), and feeding, (Feed Pipe 145, See Figure 6, See page 9, left column, lines 12-21, Fischer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
Part of (b) conduits at least for performing the functions of releasing said biogas from said inner surface said cover and removal of clarified liquid above the expanded sludge cloud for use in feeding and sampling 
as in Fischer in order to “hasten the production of methane gas due to bacterial action so that the same proportionate amount of usable combustible gas is derived from the sludge even through the digestion period is shortened”, (See page 1, right column, lines 11-15, Fischer), by providing “a gas collecting or holding member…into which gas produced in the…digester is conducted for storage”, (See page 2, left column, lines 59-73, Fischer),and “provide a sampling opening by which ready access for sampling purposes is realized”, (See page 9, left column, lines 53-58, Fischer).
Modified DeVos does not explicitly disclose part of (b) said plurality of conduits at least for performing the functions of removal of clarified liquid above the expanded sludge cloud for use in mixing and decanting.
Andersen discloses a reactor, (See Abstract, column 1, lines 7-15, Andersen) with (b) said plurality of conduits at least for performing the functions of removal of clarified liquid above the expanded sludge cloud for use in mixing, (Mixing Apparatus 13 and Propeller 31/Pump Casing 34, and Air Inlet Means 52, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), and decanting, (Decanter Outlet 62/Tube 65 through Support Structure 11, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
(b) said plurality of conduits at least for performing the functions of removal of clarified liquid above the expanded sludge cloud for use in mixing and decanting
as in Andersen because “in the sequencing batch reactor process of wastewater treatment, a basin or reactor is operated in a batch treatment mode involving a…decant phase”, (See column 1, lines 6-9), so “mounting the mixing, aerating and decanting apparatus on a single…unit, not only facilitates and expedites installation of the SBR [sequencing batch reactor] apparatus, but also provides a more stable…support”, (See column 2, lines 7-11, Andersen).
Additional Disclosures Included:
Claim 9: The anaerobic sequencing batch reactor according to claim 8, wherein said plurality of conduits comprises: (i) a least one mixing conduit in fluid communication with said reactor tank interior, (Mixing Apparatus 13 and Propeller 31/Pump Casing 34, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), (ii) at least one mixing intake conduit in fluid communication with said reactor tank interior, (Air Inlet Means 52, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), (iii) at least one feeding conduit in fluid communication with said reactor tank, (Feed Pipe 145, See Figure 6, See page 9, left column, lines 12-21, Fischer),  (iv) at least one decanting conduit in fluid communication with said reactor tank interior, (Decanter Outlet 62/Tube 65 through Support Structure 11, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen), (v) at least one sampling conduit interior, (Conduits 154 in Digester 110, See Figure 6, See page 9, left column, lines 53-58, Fischer), and, (vi) at least one conduit for removing sludge or scum from said reactor tank interior, (Foam/Sludge Withdrawal Trough 16 to Withdrawal Pipe 21, See Figure 1 & 3, See column 3, lines 60-68, column 4, lines 1-9, DeVos).
Claim 14: The anaerobic sequencing batch reactor according to claim 8, wherein there are three or more lateral support arm assemblies, (more than 3 trusses 26 as shown in Figure 1 of Cox, See column 3, lines 43-48; and See column 4, lines 56-60, DeVos; more than 3 roller guides for each roller hence lateral support are disclosed).
Claim 15: The anaerobic sequencing batch reactor according to claim 8, wherein each of lateral support arm assemblies comprises: (dl) a lateral support arm, said lateral arm being in mechanical communication on a first end with said cover and on a second end with said roller, (Trusses 26 attached to Rollers 29 and attached to Sleeve 23/ Dome 21, part of Cover 20, See Figure 1 & 2, See column 3, lines 27-57, Cox), each of said rollers being positionable to be within a corresponding one of said vertical roller guides, (Rollers 18 & 19 in Guides 17, See Figure 1 & 3, See column 3, lines 40-48, column 4, lines 49-59, DeVos), and, (d2) a vertical support arm, said vertical support arm connected at one end to said cover and connected at a second end to said lateral support arm, (Vertical Trusses connecting Lateral Trusses 26 at one end to Ceiling Plate 27 at other end, See Figure 2, Cox).
Claims 3, 4, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeVos in view of Cox in further view of Fischer and Andersen and in further view of Wright, (US 2,768,136).
Claims 3 & 4 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 3 & 4, modified DeVos discloses the anaerobic sequencing batch reactor according to claim 1, but does not disclose wherein each of said plurality of conduits extends through said cover an adjustable distance.
Wright discloses a reactor wherein each of said plurality of conduits extends through said cover an adjustable distance, (Multiple Discharge Pipes 42 with Lower End 71/Semiflexible Section 41 through Casing 40 and Cover 13, See Figure 1, and See column 3, lines 35-42, column 4, lines 30-46; and See column 5, lines 11-45, Wright).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
wherein each of said plurality of conduits extends through said cover an adjustable distance
as in Wright because “it will be understood, of course, that where the discharge device is employed with a floating cover the lower discharge end of the pipe…will at all times be located at a predetermined level, below the level of the digester contents” and “the lower end of the pipe will move up and down as the cover moves to be maintained at a predetermined level” so “therefore, it will not be necessary to change the length of the pipe” and “the semiflexible section…provided…permits the section of pipe below such point to rock and deflect sufficiently whereby the discharge pipes may be lowered past such interfering piping without damage either to the piping or to the discharge pipes, or without any interference with the adjustment or operation of the discharge pipes”, (See column 5, lines 17-26, and lines 39-45, Wright).
Additional Disclosures Included:
Claim 4: The anaerobic sequencing batch reactor according to claim 3, wherein each of said plurality of conduits passes through a lockable sleeve that acts to hold said conduit in place when locked and allows said conduit to move within said sleeve when unlocked, (Cap 50 and Pipe 42 may be removed from Casing 40 with Bolts 53, e.g. Pipe 42 is ‘locked’ or secured with Bolts 53 in place, See Figure 1, and See column 5, lines 10-17, column 3, lines 53-65, lines 69-75, column 4, lines 1-15, Wright).
Claims 10 & 11 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 10 & 11, modified DeVos discloses the anaerobic sequencing batch reactor according to claim 1, but does not disclose wherein each of said plurality of conduits extends through said cover an adjustable distance.
Wright discloses a reactor wherein each of said plurality of conduits extends through said cover an adjustable distance, (Multiple Discharge Pipes 42 with Lower End 71/Semiflexible Section 41 through Casing 40 and Cover 13, See Figure 1, and See column 3, lines 35-42, column 4, lines 30-46; and See column 5, lines 11-45, Wright).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
wherein each of said plurality of conduits extends through said cover an adjustable distance 
as in Wright because “it will be understood, of course, that where the discharge device is employed with a floating cover the lower discharge end of the pipe…will at all times be located at a predetermined level, below the level of the digester contents” and “the lower end of the pipe will move up and down as the cover moves to be maintained at a predetermined level” so “therefore, it will not be necessary to change the length of the pipe” and “the semiflexible section…provided…permits the section of pipe below such point to rock and deflect sufficiently whereby the discharge pipes may be lowered past such interfering piping without damage either to the piping or to the discharge pipes, or without any interference with the adjustment or operation of the discharge pipes”, (See column 5, lines 17-26, and lines 39-45, Wright).
Additional Disclosures Included:
Claim 11: The anaerobic sequencing batch reactor according to claim 10, wherein each of said plurality of conduits passes through a lockable sleeve that acts to hold said conduit in place when locked and allows said conduit to move within said sleeve when unlocked, (Cap 50 and Pipe 42 may be removed from Casing 40 with Bolts 53, e.g. Pipe 42 is ‘locked’ or secured with Bolts 53 in place, See Figure 1, and See column 5, lines 10-17, column 3, lines 53-65, lines 69-75, column 4, lines 1-15, Wright).
Claims 5, 6, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeVos in view of Cox in further view of Fischer and Andersen and in further view of Crom, (US 3,298,670).
Claims 5 & 6 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 5 & 6, modified DeVos discloses the anaerobic sequencing batch reactor according to claim 1, but does not explicitly disclose wherein at least one of said rollers is a caster.
Crom discloses an anaerobic reactor wherein at least one of the rollers is a caster, (Casters 9, See Figure 1-5, column 3, lines 45-53, Crom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating wherein at least one of said rollers is a caster as in Crom in order to “provide for proper coverwall spacing when said cover is being…moved vertically”, (See column 3, lines 51-53, Crom).
Additional Disclosures Included:
Claim 6: The anaerobic sequencing batch reactor according to claim 5, wherein each of said rollers is a caster, (Casters 9, See Figure 1-5, column 3, lines 45-53, Crom), and each of said vertical roller guide is a "C" channel, (Vertical Roller Guides 17, See Figures 1 & 2, See column 3, lines 40-48, column 4, lines 49-55; As shown in figure 2, guides 17 are shaped like semicircular “C”s).
Regarding Claims 12 & 13, modified DeVos discloses the anaerobic sequencing batch reactor according to claim 8, but does not explicitly disclose wherein at least one of said rollers is a caster.
Crom discloses an anaerobic reactor wherein at least one of the rollers is a caster, (Casters 9, See Figure 1-5, column 3, lines 45-53, Crom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating wherein at least one of said rollers is a caster as in Crom in order to “provide for proper coverwall spacing when said cover is being…moved vertically”, (See column 3, lines 51-53, Crom).
Additional Disclosures Included:
Claim 13: The anaerobic sequencing batch reactor according to claim 12, wherein each of said rollers is a caster, (Casters 9, See Figure 1-5, column 3, lines 45-53, Crom), and each of said vertical roller guide is a "C" channel, (Vertical Roller Guides 17, See Figures 1 & 2, See column 3, lines 40-48, column 4, lines 49-55; As shown in figure 2, guides 17 are shaped like semicircular “C”s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779